Citation Nr: 1040861	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-37 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether the RO properly discontinued the 100 percent rating 
for prostate cancer, and assigned a 40 percent rating for 
residuals of prostate cancer, from November 1, 2006.

2.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to February 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2006 rating decision in which the RO discontinued the 
100 percent rating assigned for the Veteran's service-connected 
prostate cancer, and assigned a rating of 40 percent disabling, 
effective November 1, 2006.  In September 2006, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in November 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2006.

This appeal also arose from a January 2006 rating decision in 
which the RO granted the Veteran's service-connection claim for 
diabetes mellitus, type II, and assigned a 10 percent rating, 
effective October 19, 2005.  In January 2006, the Veteran filed 
an NOD.  In an April 2006 rating decision, the RO increased the 
Veteran's rating for diabetes mellitus to 20 percent, effective 
October 19, 2005.  An SOC was issued in April 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in December 2006.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for diabetes 
mellitus, type II, the Board characterized this claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating during the 
pendency of the appeal for the Veteran's diabetes mellitus, type 
II, inasmuch as higher ratings for this disability are available, 
and the Veteran is presumed to seek the maximum available benefit 
for a disability, the claim for a higher rating remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  A January 2008 letter informed 
him that his hearing was scheduled in March 2008.  Although the 
hearing notification was not returned by the U.S. Postal Service 
as undeliverable, the Veteran failed to report for the scheduled 
hearing, and has not requested rescheduling of the hearing.  As 
such, his hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2010).

The Board's decision addressing whether the RO properly 
discontinued the 100 percent rating for prostate cancer, and 
assigned a 40 percent rating for residuals of prostate cancer, 
from November 1, 2006 is set forth below.  The claim for an 
initial rating in excess of 20 percent for diabetes mellitus, 
type II, is addressed in the remand following the order; this 
matter is being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that in his 
Written Brief Presentation, the Veteran's representative raised 
the issue of whether there was clear and unmistakable evidence in 
the failure to grant a claim for service connection for arthritis 
of the knees in an April 18, 1989 rating decision.  It does not 
appear that the this claim has yet been addressed by the RO.  As 
such, this matter is not properly before the Board, and is thus 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter herein decided have been accomplished.  

2.  In April 2003, the RO, inter alia, granted service connection 
and assigned a 100 percent rating for prostate cancer (as due to 
herbicide exposure), effective February 27, 2003.

3.  Following radiation and Zoladex injections for prostate 
cancer ending in March 2005, a January 2006 VA examination 
revealed no evidence of recurrence with voiding every hour.

4.  In a February 2006 rating decision, the RO, inter alia, 
proposed a reduction in the rating for the Veteran's service-
connected prostate cancer from 100 percent to 40 percent; the RO 
notified the Veteran of this proposed action in a corresponding 
February 2006 letter.

5.  In an August 2006 rating decision, the RO discontinued the 
100 percent rating for prostate cancer, and assigned a 40 percent 
rating for prostate cancer, effective November 1, 2006.

6.  The Veteran's prostate cancer residuals have included 
complaints of awakening to void once to several times per night, 
with daytime voiding intervals of less than one hour; the 
requirement of absorbent materials that must be changed greater 
than 4 times per day has not been shown, nor the use of an 
appliance for continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence.  

8.  There has been no local reoccurrence or metastasis of the 
Veteran's prostate cancer, nor has there been evidence that the 
Veteran has suffered from renal dysfunction as a residual of his 
prostate cancer.


CONCLUSIONS OF LAW

1.  The RO's discontinuance of the 100 percent rating for 
prostate cancer, from November 1, 2006, was proper.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, 
Diagnostic Code 7528 (2010). 

2.  The criteria for a rating in excess of 40 percent for 
prostate cancer residuals are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

The Board observes that a February 2006 pre-rating notice letter, 
which accompanied the rating decision proposing to decrease the 
rating for prostate cancer, provided the Veteran with notice of 
the proposed reduction and informed him that he could submit 
medical or other evidence to show why the reduction should not be 
made.  The letter explained that this evidence could be a 
statement from a physician with detailed findings about his 
condition.  He was also notified that he could request a personal 
hearing so that he could provide testimony on this matter.  He 
was also notified that if he did not request a hearing or submit 
additional evidence within 60 days, the RO would make a decision 
based on the evidence of record.

A March 2006 pre-rating letter also provided the Veteran with 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
After the reduction, and the Veteran's disagreement with the 
rating assigned, the November 2006 SOC set forth the criteria for 
rating dysfunctions of the genitourinary system (which suffices, 
in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and reports of November 2005 and 
January 2006 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Discontinuation of the 100 percent rating

Adjudication of the claim currently before the Board regarding 
the Veteran's prostate cancer essentially involves two questions: 
first, whether the discontinuance of the 100 percent rating for 
prostate cancer was proper; and, if so, whether the rating 
assigned for residuals of prostate cancer-40 percent-was 
proper. 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In 
this case, the following analysis is undertaken with 
consideration of whether any higher rating(s), or staged rating, 
is warranted.

Initially, the Board notes that a 100 percent rating was assigned 
under Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this diagnostic code 
indicates that, following the cessation or surgery, chemotherapy, 
or other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of six 
months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 38 
C.F.R. § 3.105(e).  If there has been no local reoccurrence or 
metastasis, then a veteran's cancer is rated based on residuals 
of voiding dysfunction or renal dysfunction, whichever is the 
predominant disability.  38 C.F.R. § 4.115b.

In this case, the evidence shows that the Veteran's treatment for 
prostate cancer consisted of radiation therapy and two years of 
Zoladex injections beginning in July 2003 and ending in March 
2005.  The Veteran was scheduled for a VA examination in January 
2006, more than six months following this therapy.  On 
examination, it was noted that the Veteran was voiding every hour 
at night.
 
The provisions of 38 C.F.R. § 3.105(e) provide for the reduction 
in evaluation of a service-connected disability when warranted by 
the evidence but only after following certain procedural 
guidelines.  First, there must be a rating action proposing the 
reduction and notice giving a veteran 60 days to submit 
additional evidence and 30 days to request a predetermination 
hearing.  If a hearing is not requested and reduction is 
considered to be still warranted, a rating action will be taken 
to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The 
effective date of the reduction will be the last day of the month 
in which a 60 day period from the date of notice to a veteran of 
the final action expires.  38 C.F.R. § 3.105(e).

As mentioned, the Veteran was notified of the RO's intent to 
discontinue the 100 percent rating for service-connected 
residuals of prostate cancer by letter dated on February 9, 2006.  
He did not request a hearing regarding this issue.  Final action 
to reduce the 100 percent rating to 40 percent was taken pursuant 
to 38 C.F.R. § 3.105(e) in August 2006.  The Veteran was informed 
of this decision by letter dated on August 23, 2006.  The 
reduction was made effective beginning November 1, 2006.

Based on a review of this procedural history, it appears that the 
RO complied with all of the requirements 38 C.F.R. § 3.105(e).  
The Veteran was notified of his rights.  He was given an 
opportunity for a hearing and time to respond.  Moreover, the 
reduction was made effective no sooner than permitted by current 
law and regulations ("the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e).  The Veteran has 
not asserted that these procedural provisions were not followed.  
Thus, the Board finds that the RO appropriately followed the 
procedural actions to accomplish the discontinuance of the 100 
percent rating, which resulted in a reduction of the Veteran's 
benefits.

Turning to the propriety of the discontinuance of the 100 percent 
rating, the Veteran has not asserted, and the evidence does not 
show, that the Veteran received surgery, chemotherapy, or other 
cancer-related treatment after completion of his Zoladex 
injections in March 2005.  The January 2006 examination report 
revealed no malignancy or active cancer.  Thus, effective 
November 1, 2006, the RO appropriately discontinued the 100 
percent rating, and rated the Veteran on the basis of the 
residuals of prostate cancer, as directed by 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  [Parenthetically, the Board notes that 
regulatory provisions normally applicable to reductions from 100 
percent, and for rating reductions in general, are not applicable 
where, as here, the reduction is mandated by expiration of a time 
period set forth in the rating schedule.  See Rossiello v. 
Principi, 3 Vet. App. 430 (1992); 38 C.F.R. §§ 3.343, 3.344 
(2010).]

B.	Ratings for Prostate Cancer Residuals

The Board notes, at the outset, that service connection has been 
established, and a separate rating assigned, for the Veteran's 
erectile dysfunction, peripheral neuropathy of the left lower 
extremity, and peripheral neuropathy of the right lower 
extremity, all identified as residuals of prostate cancer.  
However, none of these problems is the subject of the ratings 
under consideration, and have not been considered in connection 
with the current appeal.  

As noted above, if there has been no local reoccurrence or 
metastasis, then a veteran's cancer is rated based on residuals 
as voiding dysfunction or renal dysfunction, whichever is the 
predominant disability.  38 C.F.R. § 4.115b.

In this case, renal dysfunction is not shown.  Voiding 
dysfunction is rated by the particular condition as urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

Continual urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence warrants a 60 percent rating 
when it requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times per 
day.  If absorbent materials are required which must be changed 2 
to 4 times per day, a 40 percent rating is warranted.  Id. 

Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night warrants a 40 percent rating.  
Id.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 40 percent for the 
Veteran's residuals of prostate cancer is not warranted at any 
time during the appellate period, as the criteria for a higher 
rating were not met.

On November 2005 VA examination, the Veteran reported urinary 
frequency of voiding once per hour, with nocturia on an hourly 
basis.  The Veteran had some mild urinary incontinence, but he 
did not require incontinence pads.

On January 2006 VA examination, the Veteran reported voiding 
approximately every hour at night.  The Veteran admitted to 
hesitancy with dysuria when there was urgency.  He had a normal 
stream with occasional dribbling.  He noted some urinary 
incontinence, but denied the use of adult undergarments or pads.  
The Veteran denied any surgery on any part of his urinary tract, 
urinary tract infections, kidney or bladder stones, or 
hospitalizations for urinary tract disease.  The Veteran denied 
the need for catheterizations or dilations.  On genitourinary 
examination, no masses were found.  The Veteran was diagnosed 
with prostate cancer status post radiation and hormone therapy.  
The Veteran denied current problems.

In the Veteran's September 2006 NOD, the Veteran stated that he 
actually did not void every hour during the night.  Although he 
had urges to go, he only voided one to two times per night.  He 
reported having accidents (incontinence) at least two to three 
times per week.  Subsequent VA treatment reports reflect that the 
Veteran complained of incontinence in the morning.  He was 
prescribed medication, which helped control his incontinence.  
There is no indication that the Veteran used any type of pads or 
undergarments.

The evidence in this case simply does not establish that, at any 
time since November 1, 2006, the Veteran met the criteria for a 
rating in excess of 40 percent for prostate cancer.  In this 
regard, none of the evidence has suggested that the Veteran must 
use an appliance for continual urine leakage, post surgical 
urinary diversion, or urinary incontinence or stress 
incontinence, requiring the use of absorbent pads.  While the VA 
examinations reflect that the Veteran voided every hour, in his 
NOD, the Veteran indicated that he only voided once or twice per 
night, and had leakage at least two or three times per day.

For all the foregoing reasons, the Board must conclude that the 
RO properly discontinued the 100 percent rating for prostate 
cancer, and that no more than a 40 percent rating is assignable 
for residuals at issue from November 1, 2006.

The Board has considered the applicability of other diagnostic 
criteria for rating the Veteran's prostate cancer residuals at 
issue; however, the Board finds no criteria that would allow for 
ratings in excess of those already assigned.  In this regard, 
renal dysfunction is not shown, nor is urinary retention 
requiring catheterization or recurrent symptomatic urinary tract 
infection requiring drainage/frequent hospitalization, and/or 
requiring intensive management.  As such, no higher ratings are 
warranted when considering the criteria contained in 38 C.F.R. 
§ 4.115a.

As indicated, in reaching the above-noted conclusions, the Board 
has considered the assertions of the Veteran (as well as those 
advanced by his representative, on his behalf).  The Board 
recognizes that the representative argues that the Veteran 
experienced anorexia in 2003 and 2004 due to the effects of his 
radiation treatment, and this should be considered in his claim 
for an increased rating.  However, these symptoms were reported 
to have occurred while the Veteran was being treated with 
radiation-the period for which he was rated at 100 percent for 
his prostate cancer.  Thus, they are irrelevant to the current 
claim regarding a rating in excess of 40 percent for prostate 
residuals from November 1, 2006.

The Board also has considered the applicability of the benefit-
of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).  
However, as the preponderance of the evidence does not support 
the claim for a rating in excess of 40 percent, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 40 percent for prostate cancer, from 
November 1, 2006, is denied.

REMAND

The Board's review of the claims file reveals that RO action on 
the claim remaining on appeal is warranted.

The Veteran's diabetes mellitus is evaluated under Diagnostic 
Code 7913, which provides that diabetes mellitus which requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent rating.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
warrants a 40 percent rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrants a 60 percent rating.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated warrants a 100 percent rating.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2010).  

The Veteran contends that his service-connected diabetes 
mellitus, type II, is more severe than is reflected by the 
initial 20 percent disability rating.  The Veteran last underwent 
VA examination for his diabetes mellitus in November 2005.  At 
that time, the Veteran had been recently diagnosed with diabetes 
mellitus, and was not yet on a medication regimen.  He was also 
unsure as to the details of his restricted diet.  VA treatment 
records are limited in their discussion of the Veteran's current 
diabetes mellitus treatment.

To ensure that the record reflects the current severity of the 
disability, the Board finds that the Veteran should be given 
another opportunity to undergo a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria, to obtain the information needed to properly evaluate 
his service-connected diabetes mellitus disability.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
genitourinary examination, by appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for a higher initial rating (as the 
claim, emanating from an original claim, will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The record reflects 
that the Veteran has been receiving treatment for his diabetes 
mellitus at the VA Medical Center (VAMC) in Columbia, South 
Carolina.  While the claims file currently includes treatment 
records dated to August 24, 2007, more recent treatment records 
may now be available.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the Columbia VAMC any records of treatment for the 
Veteran's diabetes mellitus since August 24, 2007, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The letter should inform the Veteran of the information 
and evidence needed to support his claim for an initial rating in 
excess of 20 percent for diabetes mellitus, type II.

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim on appeal.  In adjudicating the 
claim, the RO should consider and discuss whether "staged 
rating" (assignment of different rating for different periods of 
time, based on the facts found), pursuant to Fenderson (cited 
above), is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Columbia 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran's 
diabetes mellitus, since August 24, 2007.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim remaining on appeal that is not 
currently of record.  The RO should explain 
the type of evidence that is his ultimate 
responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the appellant responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records/responses received from 
each contacted entity are associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA genitourinary 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.

The physician should indicate the regimen in 
place for the Veteran's management of 
diabetes mellitus, including whether it 
requires insulin or oral hypoglycemic agents, 
any dietary restrictions, and any medically 
required regulation of activities (e.g., 
avoidance of strenuous occupational and 
recreational activities).  The examiner 
should also indicate whether the diabetes has 
resulted in episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization, the frequency of visits to a 
diabetic care provider, whether there has 
been any progressive loss of weight and 
strength, and whether there are separate 
complications (and the nature and severity of 
any noted). 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an initial rating in 
excess of 20 percent for diabetes mellitus, 
type II, in light of all pertinent evidence 
and legal authority.  In adjudicating the 
claim, the RO should consider and discuss 
whether staged rating, pursuant to Fenderson 
(cited above), is warranted.  

8.  If the benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).









This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


